DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I claims 2-14 in the reply filed on 12 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is found persuasive because the previous restriction requirement consists on a combination – subcombination of claim 1 into claim 15 and overlap in scope where the combination requires all the particulars of the subcombination.
The requirement is deemed improper and is therefore WITHDRAWN.
Claims 1-19 are currently pending and under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation of “the concentration of the non-copper metal element is smaller than 400 ppm” is indefinite as to what the concentration in is, be it the surface treatment layer, the plating bath, or the like. It is indefinite as to where this material comes from, to be a part of the surface treatment layer, whether it is a result of said treatment, or something different. 
As to claim 1, the recitation of both “an arsenic-free electrolytic surface protection treatment” and “a surface treatment layer” is indefinite as to whether they are the same or different resultant layers. In other words, in carrying out the step “forming a roughened layer” comprises two steps of “an arsenic-free electrolytic roughening treatment” and “an arsenic-free electrolytic surface protection treatment” – which inherently results in some sort of protection, layer, or the like. Thus, the subsequent step of “forming a surface treatment layer” is indefinite if it a separate layer or an explicit claiming of the result of the previous protection treatment thereby not a separate step.
As to claim 4, the recitation of “the concentration of the non-copper metal element is smaller than 450 ppm” is indefinite as to what the concentration in is, be it the copper foil, the plating bath, or the like. It is indefinite as to where this material comes from, to be a part of the surface treatment layer, whether it is a result of said treatment, or something different. 
Claim 4 recites the limitation “the copper foil” and "the total concentration" in 3.  There is insufficient antecedent basis for this limitation in the claim. It is indefinite if this recitation 
Claim 5 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is further indefinite if this material is the same as the “non-copper metal element” recited in claim 1. For examination on the merits, the limitation will be interpreted to be further limiting of the “non-copper metal element”  since each of the options are metals and not copper.
Claim 7 recites the limitation "the current density" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first plating solution" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the current density" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roughening plating bath" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the curing bath" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the current density" in 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the current density" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the initial grain size" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the initial grain size" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the re-growth temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the final grain size" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the temperature" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ten point height" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the copper foil" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 16, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguro et al (US 2012/0205146 A1).
As to claims 1, 4, and 5, Oguro discloses  a method of manufacturing a copper foil for high frequency transmission (Abstract), comprising: 
	producing a raw copper foil having a predetermined surface by an electrolyzing process ([0058] “untreated electrolytic copper foil” , [0045]; 
	forming a roughened layer on the predetermined surface of the raw copper foil, wherein the step of forming a roughened layer further includes an arsenic-free electrolytic roughening treatment ([0059] “first copper roughening particles and treatment”) and an arsenic-free electrolytic surface protection treatment ([0060] “second fine copper roughening particle treatment”); and 
	forming a surface treatment layer on the roughened layer, wherein the surface treatment layer is made of a material including at least one non-copper metal element, and the concentration of the non-copper metal element is smaller than 400ppm ([0061] “metal zinc plating conditions” [0053]-[0054] where the amount of zin of 2.5-4.5 mg/dm2 amounts to less than 400 ppm which further reads on instant claims 4 and 5).  


As to claim 15, Oguro discloses providing a copper foil manufactured by the method according to claim 1 (See above) with the copper foil having a laminating surface (inherent to any surface which subsequently gets laminated) and laminating the substrate with the copper foil with the laminating surface facing the substrate ([0064]).

As to claim 16, Oguro discloses an epoxy resin substrate ([0064]) or a liquid crystal polymer ([0006]).

As to claim 17, Oguro discloses providing an adhesive layer to bond the copper foil and the substrate to each other ([0062] “silane coupling treatment”).

As to claim 19, Oguro discloses using the method for making printed circuit boards and flexible circuit boards ([0006], [0010]) 

Claims 1, 4-6, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al (US 2016/0183380 A1).
As to claims 1 , 4, and 5, Ishii discloses  a method of manufacturing a copper foil for high frequency transmission (Abstract), comprising: 
	producing a raw copper foil having a predetermined surface by an electrolyzing process ([0464]-[0497] disclosing common electrolytic raw foil, double sided flat electrolytic raw foil, and ultrathin raw copper foil); 
	forming a roughened layer on the predetermined surface of the raw copper foil, wherein the step of forming a roughened layer further includes an arsenic-free electrolytic roughening 
	forming a surface treatment layer on the roughened layer, wherein the surface treatment layer is made of a material including at least one non-copper metal element, and the concentration of the non-copper metal element is smaller than 400ppm [0738] “Barrier (heat resistance) treatment” [0744] “Rust-preventing treatment” where the amount of zinc and nickel to less than 400 ppm – [0295]-[0296] which further reads on instant claims 4 and 5).  


As to claim 6, Ishii further discloses wherein the material of the surface treatment layer includes zinc, chromium and nickel ([0739] – nickel-zinc layer and [0746] discloses chromate plating), and the zinc content in the copper foil is 50 to 175 ppm, the nickel content in the copper foil is 20 to 155 ppm, and the chromium content in the copper foil is 20 to 70 ppm.  (where the amount of zinc, nickel, and chromium amount the amounts recited– [0295]-[0296], [0323]).


As to claim 15, Ishii discloses providing a copper foil manufactured by the method according to claim 1 (See above) with the copper foil having a laminating surface (inherent to any surface which subsequently gets laminated) and laminating the substrate with the copper foil with the laminating surface facing the substrate ([0293], [0341]).

As to claim 16, Ishii discloses an epoxy resin substrate ([0329]).

As to claim 17, Ishii discloses providing an adhesive layer to bond the copper foil and the substrate to each other ([0297] “silane coupling treatment”).

As to claim 18, Ishii further discloses etching the copper foil to form a wiring layer ([0345], [0349], [0351], [0388]).

As to claim 19, Oguro discloses using the method for making printed circuit boards and flexible circuit boards ([0388]). 

Claims 1, 4-6, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US 2011/0262764 A1).
As to claims 1 , 4, and 5, Arai discloses  a method of manufacturing a copper foil for high frequency transmission (Abstract), comprising: 
	producing a raw copper foil having a predetermined surface by an electrolyzing process ([0032] disclosing common electrolytic raw foil, double sided flat electrolytic raw foil, and ultrathin raw copper foil); 
	forming a roughened layer on the predetermined surface of the raw copper foil, wherein the step of forming a roughened layer further includes an arsenic-free electrolytic roughening treatment ([0035] copper-cobalt-nickel alloy plating as the roughening treatment)  and an arsenic-free electrolytic surface protection treatment ([0055] “cobalt-nickel- a;;pu [;ated ;auer); and 



As to claim 6, Arai further discloses wherein the material of the surface treatment layer includes zinc, chromium and nickel ([0067] – nickel-zinc layer and [0746] discloses chromate plating), and the zinc content in the copper foil is 50 to 175 ppm, the nickel content in the copper foil is 20 to 155 ppm, and the chromium content in the copper foil is 20 to 70 ppm.  (where the amount of zinc, nickel, and chromium amount the amounts recited– [0295]-[0296], [0323]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Ameen et al (US 6,132,589).
As to claims 2 and 3, Ishii fails to explicitly disclose the thickness of the surface treatment layer between 10 and 50 angrstoms, and thus the ratio between a total thickness of the surface treatment layer to the copper foil ranging from 1.x10^-5 to 3.0x10^-4.
	Ameen discloses using a zinc protective layer with a thickness from 3-80 Å (Abstract) and several ranges which fall within the currently claimed range (col. 3 lines 1-16), and specific examples of 49 Å (col. 11 line 54) and 22 Å (col. 12 line 23).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a thickness of the zinc layer as taught by Ameen in the method of Ishii because Ishii fails to disclose said thickness thus prima facie obvious to look to analogous prior art to establish the a thickness of the zinc layer where Ameen discloses appropriate thickness of the layer suitable for use as a surface protective layer for copper foils which is optimized and established as a result .


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oguro in view of Ameen et al (US 6,132,589).
As to claims 2 and 3, Oguno fails to explicitly disclose the thickness of the surface treatment layer between 10 and 50 angrstoms, and thus the ratio between a total thickness of the surface treatment layer to the copper foil ranging from 1.x10^-5 to 3.0x10^-4.
	Ameen discloses using a zinc protective layer with a thickness from 3-80 Å (Abstract) and several ranges which fall within the currently claimed range (col. 3 lines 1-16), and specific examples of 49 Å (col. 11 line 54) and 22 Å (col. 12 line 23).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a thickness of the zinc layer as taught by Ameen in the method of Oguno because Oguno fails to disclose said thickness thus prima facie.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai.
As to claim 7, Arai discloses wherein the step of forming a surface treatment layer includes: performing a heat-resistant plating treatment to form a zinc alloy heat-resistant layer ([0075]), wherein the first plating solution composition of the heat-resistant plating treatment includes zinc from 1 to 4 g/L ([0074]) and nickel form 0.3 to 2.0 g/L ([0075]), and the current density in performing the heat-resistant plating treatment is 0.4 to 2.5 A/dm2 .([0077]) which all overlap the instantly claimed ranges and thus prima facie obvious to use a value within said range and optimize based on the desired alloy composition of the constituents o the bath. See MPEP 2144.05

As to claim 8, Arai further discloses performing an oxidation resistant plating process to form an antioxidant layer ([0084] chrome rust proof treatment), wherein a second plating solution composition used in the oxidation resistant plating process includes 1 to 4 g/L chromium oxide ([0084])  and 5 to 20 g/L of sodium hydroxide ([0085]), and the current density used in performing the oxidation-resistant plating treatment is 0.3 to 3.0 A/dm2. ([0089]) which all overlap the instantly claimed ranges and thus prima facie obvious to use a value within said range and optimize based on the desired alloy composition of the constituents to the bath. See MPEP 2144.05

As to claim 9, Arai further discloses wherein the roughening plating bath of the arsenic-free electrolytic roughening treatment and the curing plating bath of the arsenic-free electrolytic surface protection treatment are arsenic-free plating baths (see citations above), and the temperature of the roughening plating bath of the arsenic-free electrolytic roughening treatment 2 ([0046] which falls within the currently claimed range) and the temperature of the curing plating bath of the arsenic-free electrolytic surface protection treatment is between 50 to 70°C ([0064] which overlaps the currently claimed range and thus prima facie obvious), and the current density is between 2 to 9A/dm2.([0064] which overlaps the currently claimed range and thus prima facie obvious).

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oguro in view of DiFranco et al (US 5,431,803)
As to claims 10 and 11, Oguno discloses forming columnar crystal grained copper foil ([0036]) but fails to explicitly disclose producing a raw copper foil further comprising: applying an electric current to an electrolyte, and the electrolyte includes copper ions 50 to 90 g/L, sulfuric acid 50 to 120g/L and chloride ions with a concentration of less than 1.5ppm.
	DiFranco discloses producing a raw copper foil (Title) comprising columnar grains (Abstract) further comprising: applying an electric current to an electrolyte, and the electrolyte includes copper ions 80 g/L, sulfuric acid 80 g/L and chloride ions with a concentration of less than 1.5ppm (col. 10 lines 35-42 1-A as required by instant claim 10) with a temperature of 54.4°C (col. 10 line 37 as required by instant claim 11) and initial grain size of up to 10 micrometers (Abstract as required by instant claim 11).
	Thus, it would have been obvious to one of ordinary skill in the art to have used the method of forming a raw copper foil with columnar grains as taught by DiFranco in the method of Oguno because lower chloride levels allow for easier bath control, longer drum and equipment life, and no porosity, and few pits in the foil (col. 9 line 44-col 10 line 13 DiFranco).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oguno, as modified by DiFranco, as applied to claim 10 above, and further in view of Clouser et al (US 6,132,887).
As to claim 12, Oguno, as modified by DiFranco, discloses fails to explicitly disclosewherein the temperature of the electrolyte is 30 to50°C, and the initial grain size of the raw copper foil is 0.1 to 5 micrometers; the method further comprising: applying a heat treatment, the temperature of the heat treatment being greater than the re-growth temperature of the initial crystal grain, so that the final grain size of the raw copper foil is 5 to 10 m, wherein the temperature of the heat treatment is 125°C to 200°C.  
	DiFranco and Clouser discloses wherein the temperature of the electrolyte may be between 25 and 100°C or 40-60°C which overlaps the instantly claimed range and thus prima facie obvious (DiFranco col. 8 lines 14-18 and Clouser – col. 6 lines 52-56).
	DiFrano further discloses a grain size “up to 10 micrometers” as cited above. 
	Clouser discloses that using the same method as in DiFranco, the grain size before annealing is up to about 3 microns which overlaps the instant claimed range. Clouser further discloses treatment at 177°C increases to about 5 microns (col. 3 lines 47-55).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the heat treatment of Clouser in the method of Oguno, as modified by DiFranc, because it allows for high fatigue ductility (Clouser col. 2 line 66) and endure more flex cycles (Clouser col. 5 lines 60-65).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.